Citation Nr: 0733883	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1990 
for the assignment of a 100 percent disability rating for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1968 to June 1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Oakland, 
California, which granted an increased evaluation of 100 
percent for service-connected PTSD and assigned an effective 
date of April 25, 1990.  The veteran indicated his 
disagreement with the effective date assigned and perfected 
an appeal as to that issue.

In July 1998, the veteran testified at a video conference 
hearing before the undersigned Chief Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

By decision dated October 29, 1998, the Board denied the 
veteran's claim for an effective date prior to April 25, 
1990.  The veteran duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an order dated in November 2000, pursuant to a 
Joint Motion for Remand, the Court vacated and remanded the 
Board's October 1998 decision.

On September 3, 2002, the Board issued a decision which again 
denied the veteran's claim.  The Board subsequently vacated 
this decision in June 2003 on due process grounds. 

This claim was remanded in June 2003 and June 2005 for 
additional procedural development.  This was accomplished, 
and in August 2006 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case which 
continued to deny the veteran's claim for an earlier 
effective date.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  
REMAND

The Board regrets having to remand this matter again.  
However, such is necessary based on a significant recent 
judicial decision concerning the VCAA that specifically 
affects this case.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims held that a claimant is to be provided notice as to 
the type of evidence necessary to establish a disability 
rating and/or effective date for the disability on appeal.  
Because the veteran in this case has received no notice as to 
effective date, it would be prejudicial to proceed to a 
decision on the merits at this time.  Accordingly, this issue 
must be remanded for proper notice under Dingess, which 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

The Board notes in passing that in an Informal Hearing 
Presentation, the veteran's representative argued that the 
AMC had failed to inform the veteran "that the SSA [Social 
Security Administration] records had been destroyed; as 
directed in the [June 2005] remand."  See the September 12, 
2007 Informal Hearing Presentation, page 2.  However, review 
of an October 25, 2006 correspondence from the AMC indicates 
that veteran was specifically informed of the unavailability 
of these records: "We made an attempt to obtain your records 
from Social Security.  We were informed by Social Security 
that they destroyed your records.  If you have a copy of your 
Social Security records, please send them to us."  
Therefore, the representative's argument as to lack of proper 
notification concerning the veteran's SSA records is without 
merit.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After taking any other action 
which it deems necessary, VBA should 
then readjudicate the veteran's claim 
of entitlement to an effective date 
earlier than April 25, 1990 for the 
grant of a 100 percent disability 
rating for service-connected PTSD.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



